Citation Nr: 0728959	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to December 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that no new and material 
evidence had been received to reopen the veteran's service-
connection claim for a cervical spine disorder.  

In January 2007, the appellant and his spouse testified 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with the record.  

The Board notes that, at the hearing, the veteran indicated 
that the symptomatology of his service-connected left second 
metacarpal has worsened.  The veteran, through his 
representative, requested an increased rating claim for his 
service-connected left second metacarpal.  This claim is 
referred to the RO for appropriate action. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the AMC, in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
cervical spine disorder.  The veteran was notified of the 
decision and of his appellate rights; however, he did not 
file a notice of disagreement (NOD) within one year of the 
notification.  

2.  Evidence added to the record since the August 2002 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for a cervical spine disorder.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, denying service 
connection for a cervical spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
August 2002 rating decision sufficient to reopen the 
veteran's claim for service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In a March 2006 letter, the 
veteran was provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection was granted on appeal.  

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service connection claim for a cervical spine disorder 
without first deciding whether the VA's notice and assist 
requirements have been satisfied with respect to the issue of 
new and material evidence.  This is so because the Board is 
taking action favorable to the appellant in reopening his 
service connection claim for a cervical spine disorder and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
cervical spine disorder.  Whether new and material evidence 
has been presented is a material legal issue that the Board 
is required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the RO denied service connection for a 
cervical spine disorder in August 2002 noting that service 
and post-service medical record did not provide a medical 
nexus linking the veteran's cervical spine disorder to a 
motor vehicle accident that the veteran had experienced in 
service.  The veteran was informed of this decision in 
September 2002 and did not submit a NOD within one year of 
notification.  Therefore, the August 2002 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103.  In April 2004, the veteran asked to 
reopen his claim for service connection.  The RO, in a 
September 2004 rating decision, the subject of this appeal, 
determined that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim for 
service connection for a cervical spine disorder.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the August 2002 rating decision, the RO determined that 
there was no objective medical evidence linking the veteran's 
current cervical spine disorder to his service motor vehicle 
accident.  Evidence secured since the August 2002 rating 
decision includes private treatment records, VA treatment 
records, lay statements, and lay testimony.  At the Travel 
Board hearing, the veteran testified that his cervical spine 
disorder was incurred during active service due to a July 
1960 motor vehicle accident.  VA treatment records between 
April 2002 and November 2005 show continuous treatment for 
the veteran's cervical spine disorder.  A February 2006 
letter submitted by M. P. Bobeck, M.D., provides that the 
veteran's cervical spine condition is directly related to his 
military motor vehicle accident in 1960.  In addition, a May 
2006 private examination by D. A. Saviers, M.D., reveals that 
the veteran is currently diagnosed with left upper extremity 
radiculopathy involving C7 and C8.  These medical records are 
clearly new, in that they are not redundant of other evidence 
considered in the August 2002 rating decision.  Moreover, the 
evidence is material to the issue under consideration, as the 
new evidence goes to whether the veteran has a current 
diagnosis of a cervical spine disorder and whether it might 
be due to service.  Therefore, in light of the new and 
material evidence, the veteran's service-connection claim for 
a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a cervical spine 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a cervical spine disorder 
the claim is REMANDED for de novo review.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The duty to assist includes obtaining service medical records 
and providing VA medical examinations or medical opinions 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  At the Travel Board 
hearing, the veteran testified that his cervical spine 
disorder is due to a July 1960 motor vehicle accident that 
occurred during active duty service.  The veteran contends 
that following hospitalization for his motor vehicle 
accident, he was transferred to a Medical Holding Company for 
several months.  He reported having complained of and sought 
treatment for headaches, which he related to his cervical 
spine disorder.  Further, he contends that he underwent 
surgery for his cervical spine condition in April 1965, prior 
to his post-service motor vehicle accident in August 1986.

Service medical records show that the veteran sought 
treatment for his left hand, right leg, ribs, and abdomen 
following a motor vehicle accident in July 1960.  As a 
consequence, he was diagnosed with fractures to the left 
metacarpal and ribs and fat embolism syndrome.  No complaint 
regarding the neck or cervical spine was documented.  In 
October 1960, the veteran was discharged from the U.S. Naval 
Hospital in San Diego, California and transferred to a 
Medical Holding Company for light duties and treatment.  
Several months later, in January 1961, the veteran returned 
to full duty.  

The Board observes that, in September 2001, the AOJ requested 
and received the veteran's service medical records.  However, 
it appears that the AOJ only requested active duty inpatient 
clinical records for the month of August 1960.  Since the 
veteran has alleged that he sought treatment for headaches 
and neck conditions while he was stationed at the Medical 
Holding Company, between October 1960 and January 1961, such 
records should be obtained on remand.  

Post-service medical evidence includes VA and private 
treatment records.  The Board notes that in a May 2002 
response, the Southern Oregon Orthopedics, Inc., reported 
having the veteran's medical treatment records dating back to 
1967.  VA treatment records between April 2002 and November 
2005 show continuous treatment for the veteran's cervical 
spine disorder.  A February 2006 letter submitted by Dr. 
Bobeck provides that the veteran's cervical spine condition 
is directly related to his military motor vehicle accident in 
1960.  In addition, a May 2006 private examination by Dr. 
Saviers reveals that the veteran is currently diagnosed with 
left upper extremity radiculopathy involving C7 and C8.  

On remand, the AOJ should ask the veteran to identify all 
health care providers that have treated him for a cervical 
spine disorder.  The AOJ should attempt to obtain records 
from each health care provider he identifies that might have 
available records, if not already in the claims file.  In 
particular, the AOJ should request medical records from the 
Southern Oregon Orthopedics, Inc., between 1967 and 1993 and 
medical records from Dr. Bobeck in support of his medical 
opinion.

Upon receipt of the above records, the veteran should be 
afforded VA orthopedic/neurological examinations, by the 
appropriate VA specialist(s), to ascertain the nature and 
etiology of any cervical spine disorder(s).  If cervical 
spine disorders are found, the VA examiner(s) should opine as 
to whether such disorders may be linked to military service.

The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
National Personnel Records Center 
(NPRC), Department of the U.S. Navy, 
and any unit with which the veteran was 
affiliated, for the veteran's complete 
service medical records for his active 
duty service from April 1958 to 
December 1962, including clinical 
records, hospital medical records, and 
records from the Medical Holding 
Company.

If the service medical or hospital 
records are unavailable, the AOJ should 
use alternative sources to obtain such 
records, including methods of 
reconstruction of service records used 
in fire-related cases and 
reconstruction from unit morning 
reports, training records, and unit 
histories.  If necessary, the AOJ 
should consider special follow-up by 
its military records specialist and/or 
referral of the case for a formal 
finding on the unavailability of the 
service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 
Part III, chapter 4, pares. 4.28 and 
4.29.

2.  Further, the AOJ should ask the 
veteran to identify all health care 
providers to include military facilities 
that have treated him for a cervical 
spine disorder.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the AOJ 
should obtain records from the Southern 
Oregon Orthopedics, Inc., between 1967 
and 1993 and medical records from Dr. 
Bobeck in support of his medical opinion.  
If records are unavailable, please have 
the health care provider so indicate.

3.  The veteran should be scheduled for 
orthopedic/neurological examinations, by 
appropriate VA specialist(s), to 
ascertain the nature, extent, and 
etiology of his cervical spine disorder.  
The claims file must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examinations, and 
the reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-rays and magnetic 
resonance imaging.  The examination 
reports should include a detailed account 
of all pathology found to be present.  

After all relevant evidence in the claims 
file is reviewed, the 
orthopedic/neurological examiner(s) 
should offer an opinion as to whether the 
veteran has any disorder(s) of the 
cervical spine and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) (1) the 
result of some incident of active 
service, including the motor vehicle 
accident in July 1960 (2) was manifested 
within one year of service discharge; (3) 
whether there was continuity of symptoms 
after discharge; (4) or is due to an 
intervening post-service motor vehicle 
accident in August 1986.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner(s) should 
specify which symptom/diagnosis is 
related to which factors/events.

The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


